  
 

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF MISSISSIPPI

EASTERN DIVISION
UNITED STATES OF AMERICA
v. CRIMINAL NO. JAC SAS if
JONATHAN NASH 18 U.S.C. § 1951(a)
The Grand Jury charges:
COUNT 1

On or about March 4, 2019, in Forrest County in the Eastern Division of the Southern District
of Mississippi, the defendant, JONATHAN NASH, aided and abetted by others known and
unknown to the Grand Jury, did unlawfully obstruct, delay, and affect commerce, as that term is
defined in Title 18, United States Code, Section 1951, and the movement of articles and commodities
in commerce by robbery, in that the defendant, JONATHAN NASH, aided and abetted by others
known and unknown to the Grand Jury, did unlawfully take and obtain personal property, including
United States currency, from the person and in the presence of K.O., against her will by means of
actual and threatened force, violence, and fear of injury to her person and her property by entering
the Kangaroo Express, armed with a firearm, and demanding the money in the register.

All in violation of Title 18, United States Code, Sections 1951 (a) and 2.

COUNT 2

On or about March 4, 2019, in Lamar County in the Eastern Division of the Southern District
of Mississippi, the defendant, JONATHAN NASH, aided and abetted by others known and
unknown to the Grand Jury, did unlawfully obstruct, delay, and affect commerce, as that term is
defined in Title 18, United States Code, Section 1951, and the movement of articles and commodities
in commerce by robbery, in that the defendant, JONATHAN NASH, aided and abetted by others
known and unknown to the Grand Jury, did unlawfully take and obtain personal property, including

United States currency, from the person and in the presence of A.R., against her will by means of
Case 2:21-cr-00003-KS-MTP Document 3 Filed 03/16/21 » Page 20f2 - -
Lote ee be

actual and threatened force, violence, and fear of injury to her person and her property by entering
the Valero, armed with a firearm, and demanding the money in the register.

All in violation of Title 18, United States Code, Sections 1951(a) and 2.

NOTICE OF INTENT TO SEEK CRIMINAL FORFEITURE

Asa result of the offenses specified above, the defendant, JONATHAN NASH, shall forfeit
to the United States all property involved in or traceable to property involved in the offenses,
including but not limited to all proceeds obtained directly or indirectly from the offenses, and all
property used to facilitate the offenses. Further, if any of the property described above, as a result of
any act or omission of the defendant: (a) cannot be located upon the exercise of due diligence; (b) has
been transferred or sold to, or deposited with, a third party; (c) has been placed beyond the
jurisdiction of the Court; (d) has been substantially diminished in value; or (e) has been commingled
with other property, which cannot be divided without difficulty, then it is the intent of the United
States, to seek a judgment of forfeiture of any other property of the defendant, up to the value of the
property described in this notice or any bill of particulars supporting it.

All pursuant to Title 18, United States Code, Sections 924(d)(1) and 981(a)(1)(C), and Title

28, United States Code, Section 2461(c).

Se tO Rs

 

A TRUE BILL:
S/SIGNATURE REDACTED
Foreperson of the Grand Jury

This Indictment "a returned in open court by the foreperson or deputy foreperson of the

Grand Jury on this the_J4 “tay of March, 2021.

UNITED STATES MAGISTRATE JUDGE
